Citation Nr: 1222837	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of surgery to the second toe of the right foot.

2.  Entitlement to an initial compensable disability rating for residuals of surgery to the second toe of the left foot. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for residuals, surgery to second toe, right foot, and residuals, surgery to second toe, left foot, assigning each a noncompensable evaluation effective October 13, 2005, and granted a 10 percent evaluation based on multiple noncompensable service-connected disabilities effective October 13, 2005.  In October 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2007.  His case is currently under the jurisdiction of the VA RO in Waco, Texas.

In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In May 2010, the Board remanded the Veteran's claims of entitlement to increased ratings for his left and right second toe disabilities to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain outstanding VA treatment records and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Stegall, however, does not require "full" compliance or even "strict" compliance with the remand directives.  It only requires "substantial compliance."  The United States Court of Appeals for Veterans Claims (Court) has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).   

A review of the record reflects that the AMC obtained some outstanding VA treatment records and made a formal finding of unavailability in October 2011 for the treatment records it was unable to obtain.  Additionally, the Veteran was afforded a VA examination in June 2010.  The Board notes that the June 2010 VA examiner did not specifically use the words "moderate," "moderately severe," or "severe," as indicated in the Board's remand directive.  However, the Board is satisfied that the examination substantially complies with the remand directives, despite this oversight.  The examiner provided a full description of the Veteran's symptoms and their severity.  Although he did not use the words "moderate," "moderately severe," or "severe," his examination report provided enough detail for the Board to rate the Veteran's disabilities based on these rating criteria.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.

An August 2008 VA psychiatric treatment record indicates that the Veteran may have some psychiatric symptomatology related to his military service.  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of surgery to the second toe of the right foot are manifested by pain, no active range of motion of the ITP joint, minimal active range of motion of the MTP joint, and limitation of physical activity that are no more than moderately severe.

2.  The Veteran's service-connected residuals of surgery to the second toe of the left foot are manifested by pain and limitation of physical activity that are no more than moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for service-connected residuals of surgery to the second toe of the right foot have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5299-5284 (2011).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for service-connected residuals of surgery to the second toe of the left foot have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5299-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in March 2007 informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and examination reports, and all obtainable private treatment records are in the file.  As noted above, The AMC made a formal finding of unavailability for some of the Veteran's VA treatment records in October 2011.  It appears from the formal finding that the AMC followed all appropriate procedures to attempt to locate the records and that the duty to obtain all available records has been satisfied in this regard. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA examination for his right and left second toe disabilities most recently in June 2010.  The results from that examination have been included in the claims file for review.  The examination involved a thorough examination of the Veteran, all appropriate testing, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for deciding the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's toe symptoms since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

The Veteran's service-connected residuals of surgery to the second toe of the right and left feet have each been evaluated as 0 percent disabling under Diagnostic Code 5299-5284.  He seeks higher initial ratings.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).
 
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Where a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2011).  In this case, the Veteran's diagnosis is not specified in the Rating Schedule.  Thus, the Veteran has been rated by analogy under Diagnostic Codes 5299-5284 for other foot injuries.

Under Diagnostic Code 5284, a 10 percent evaluation is assigned for moderate other foot injuries.  A 20 percent evaluation is assigned for moderately severe other foot injuries.  A 30 percent evaluation is assigned for severe other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  A 40 percent evaluation is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note (2011).  

As noted above, the Veteran most recently underwent a VA examination in June 2010.  At that time, he complained of pain in both feet with weight bearing and lack of endurance.  He denied any other symptoms, including swelling, locking, and redness.  He rated his pain as 2 to 3 out of 10 while sitting, 6 out of 10 while standing up and walking, and 8 to 9 out of 10 as the day progressed.  He reported treating his feet with ibuprofen and rest.  He denied using any crutches, braces, canes, corrective shoes, shoe inserts, or other assistive devices.  The Veteran's most significant functional effect was not being able to run or play with his children, engage in sports, drive long distances, or shop in large shopping areas.  Specifically, he reported only being able to walk one quarter of a mile and stand for 15 to 30 minutes.  He denied any problems with employment as he has a sedentary job.  The examiner observed that the Veteran had very minimal active motion of the MTP joints of his right second toe.  He measured passive range of motion of 15 degrees of dorsiflexion and 15 degrees of plantar flexion with no pain expression or guarding.  He had good active and passive range of motion of the second toe of the left foot with no pain expression or guarding.  The examiner did not observe any evidence of painful motion, guarding, or pain on manipulation, but did note that the Veteran had mild tenderness below the first and second MTP joints with normal strength.  The examiner also noted that the Veteran did not have hammertoes, high arch, clawfoot, flat foot, hallux valgus, or other foot deformities, but did have a 30 angle deviation of the first interphalangeal joint of both feet, resulting in no riding of the second toes.  The examiner diagnosed the Veteran with residuals of surgery to the second toe of both feet (s/p fusion of the DIP joints).

The Veteran was previously examined in May 2007.  At that time, he complained of throbbing pain upon standing for extended periods or walking long distances that he rated as a 6 out of 10.  The pain occurred daily, but subsided within an hour of resting and did not result in any decrease in range of motion or joint function.  The Veteran reported that his bilateral second toe disabilities did not affect his employment, but that he had to rest intermittently after long walks or extended standing.  The examiner observed lateral deviation of both distal phalanges of the second toes and fused DIP joints of both second toes, but no swelling, redness, or tenderness.  He noted normal active extension of both second MTP joints, but no active flexion.  The examiner did not observe any callosities, unusual shoe wear pattern, skin or vascular changes, hammertoes, high arch, clawfoot, flat foot, or other deformity.  He diagnosed the Veteran with residuals of surgery to the second toe of both feet (s/p fusion of the DIP joints).

The Veteran was first examined in February 2006.  At that time, he complained of achiness, stiffness, and pain daily, exacerbated by standing for extended periods.  He reported being able to walk without restrictions, but that prolonged walking exacerbated his pain.  He treated his bilateral toe disabilities with Motrin and no orthotics.  The examiner observed an immobile and shortened right toe with a 2.5cm scar, pain at the metatarsal head, no pronation or deformity, and loss of the great arch of the right foot.  On the left foot, the examiner observed preserved range of motion with a 2.5cm scar, hypertrophic bone formation, tenderness on the medial aspect of the toe but not metatarsal head tenderness, and no pronation, deformity, or callosities.  He diagnosed the Veteran with surgery to the second toes bilaterally.  He indicated that the Veteran was independent in his activities of daily living and able to work at his desk job, but that he was unable to stand for prolonged periods of time.

In addition to the VA examinations, the evidence includes VA treatment records and the Veteran's hearing testimony which reiterate the Veteran's complaints of pain and limited ability to walk and stand.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of surgery to the second toe of the right foot and residuals of surgery to the second toe of the left foot, each result in moderately severe symptoms.  The Veteran has reported to the VA examiners, as well as at his Board hearing, that his bilateral foot pain limits his ability to walk for more than one quarter of a mile or stand for more than 15 to 30 minutes.  Additionally, his right second toe has extremely limited range of motion.  The Board finds that this level of symptomatology meets the requirements for moderately severe.  As such, a 20 percent initial evaluation is warranted for the right second toe and for the left second toe.  

Although the Board finds that a 20 percent evaluation is warranted for each second toe for a moderately severe injury, the evidence does not establish that a higher rating of 30 percent for a severe injury or 40 percent for actual loss of use of the foot is warranted for either second toe.  Notably, although the Veteran is limited in how far he can walk and how long he can stand, he is still able to walk up to one quarter of a mile and stand for 15 to 30 minutes.  Additionally, he still has use of his feet, he is independent in his activities of daily living, and his symptoms are alleviated by rest.  As such, a higher rating for a severe injury or loss of use of either foot is not warranted.

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Notably, there is no evidence of flat foot, bilateral weak foot, claw foot, metatarsalgia, hallus rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  As such, an increased rating cannot be assigned under Diagnostic Codes 5277-5279 or 5281-5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 52765279, 5281-5283 (2011).  The Board notes that a single July 2008 VA treatment record showed mild right foot hallux valgus.  However, the maximum rating for unilateral hallux valgus is 10 percent, less than the 20 percent that the Veteran has been awarded under Diagnostic Code 5284.  Further, the Veteran could not receive an evaluation under both Diagnostic Code 5280 for hallux valgus and Diagnostic Code 5284 for a foot injury as it would result in the above-referenced prohibited pyramiding.  As such, a rating under 5280 for hallux valgus cannot be assigned either.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 20 percent initial evaluation for residuals of surgery to the second toe of the right foot and a 20 percent initial evaluation for residuals of surgery to the second toe of the left foot are appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of pain, limitation of motion, and functional limitation, including inability to stand or walk for extended periods, are adequately contemplated by the rating schedule.  Specifically, the rating criteria for Diagnostic Code 5284 broadly rate the Veteran's symptoms as "moderate," "moderately severe," or "severe."  These broadly defined criteria take into account all of the Veteran's foot and toe-related complaints.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's service-connected residuals of surgery to the second toe of the right foot or residuals of surgery to the second toe of the left foot presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for residuals of surgery to the second toe of the right foot is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 20 percent for residuals of surgery to the second toe of the left foot is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


